Exhibit 10.2.2

RESTRICTED UNIT AGREEMENT

under the

SUNOCO PARTNERS LLC LONG-TERM INCENTIVE PLAN

This Restricted Unit Agreement (the “Agreement”), entered into as of
             (the “Agreement Date”), by and between Sunoco Partners LLC (the
“Company”) and             , an employee of the Company or one of its Affiliates
(the “Participant”);

WHEREAS, in order to make certain awards to key employees of the Company and its
Affiliates, the Company maintains the Sunoco Partners LLC Long-Term Incentive
Plan (the “Plan”); and

WHEREAS, the Plan is administered by the Compensation Committee of the Company’s
Board of Directors (the “Committee”); and

WHEREAS, the Committee has determined to grant to Participant, pursuant to the
terms and conditions of the Plan, an award (the “Award”) of Restricted Units,
representing rights to receive common units, representing limited partnership
interests in of Sunoco Logistics Partners L.P. (the “Partnership”), which are
subject to a risk of forfeiture by the Participant, with the payout of such
Restricted Units being conditioned upon the Participant’s continued employment
with the Company through the end of a restricted period (the “Restricted
Period”); and

WHEREAS, the Participant has determined to accept such Award;

NOW, THEREFORE, the Company and the Participant, each intending to be legally
bound hereby, agree as follows:

ARTICLE I

AWARD OF RESTRICTED UNITS

 

1.1 Identifying Provisions. For purposes of this Agreement, the following terms
shall have the following respective meanings:

 

(a)    Participant   :   

 

(b)    Date of Grant   :   

 

(c)    Number of Restricted Units   :   

 

(d)    Restricted Period   :   

 

Any initially capitalized terms and phrases used in this Agreement but not
otherwise defined herein, shall have the respective meanings ascribed to them in
the Plan.

 

Page 1 of 9

Restricted Unit Agreement (Time)



--------------------------------------------------------------------------------

1.2 Award of Restricted Units. Subject to the terms and conditions of the Plan
and this Agreement, the Participant is hereby granted the number of Restricted
Units set forth herein at Section 1.1.

 

1.3 Distribution Equivalent Rights (“DERs”). The Participant shall be entitled
to receive payment from the Company in an amount equal to each cash distribution
payable subsequent to the Date of Grant (each such entitlement being a
distribution equivalent right or “DER”), just as though the Participant, on the
applicable record date for payment of such cash distribution, had been the
holder of record of Units, equal to the actual number of Restricted Units, if
any, earned and received by the Participant at the end of the Restricted Period.
The Company shall establish a bookkeeping methodology to account for the
distribution equivalents to be credited to the Participant in recognition of
these DERs. Such distribution equivalents will not bear interest.

 

1.4 Payment of Restricted Units and Related DERs. Full payout of the Award is
conditioned only upon the Participant’s continued employment with the Company
throughout the Restricted Period beginning on              and ending on
            . The full Award shall become vested and payable, if the Participant
is employed by the Company through the end of the             -year Restricted
Period.

 

  (a)

Payment in Respect of Restricted Units Earned. Except as provided by Section 1.5
hereof, all payment for Restricted Units earned shall be made in Units. The
number of Units paid shall be equal to the number of Restricted Units earned;
provided, however, that any fractional Units shall be distributed as an amount
of cash equal to the Fair Market Value of such fractional Unit on the date of
payment. Payment shall be made within two and one-half (2- 1/2) months following
the calendar year in which such Restricted Units become nonforfeitable.

 

  (b)

Payment of Earned DERs. The Participant will be entitled to receive from the
Company at the end of the Restricted Period, payment of an amount in cash equal
to the DERs earned. Payment of all DERs shall be made within two and one-half
(2- 1/2) months following the calendar year in which such DERs become
nonforfeitable.

Applicable federal, state and local taxes shall be withheld in accordance with
Section 2.6 hereof.

 

1.5 Change of Control.

 

  (a)

Payment of Restricted Units. In the event of a Qualifying Termination, the
Restricted Units subject to this award will be paid to the Participant no later
than the earlier of ninety (90) days following the date of occurrence of such
Qualifying Termination or two and one-half (2- 1 /2) months following the end of
the calendar year in which occurs the date of such Qualifying Termination. The
number of Restricted Units paid out shall be equal to the total number of
Restricted Units outstanding in this award as of the Qualifying Termination,
regardless of whether the applicable Restricted Period has expired. The
Restricted Units subject to this award shall be payable to the Participant in
cash or Units, as determined by the Committee prior to the Qualifying
Termination, as follows:

 

  (1) if the Participant is to receive Units, the Participant will receive the
total number of Units stated above in this Section 1.5(a); or

 

  (2)

if the Participant is to receive cash, the Participant will be paid an amount in
cash equal to the number of Units stated above in this Section 1.5(a),
multiplied by the Fair Market Value per Unit immediately prior to the

 

Page 2 of 9

Restricted Unit Agreement (Time)



--------------------------------------------------------------------------------

 

Qualifying Termination. Such amount will be reduced by the applicable federal,
state and local withholding taxes due.

 

  (b)

Distribution Equivalents. On or before the earlier of the ninetieth (90th) day
following the date of occurrence of such Qualifying Termination or the day that
is two and one-half (2- 1/2) months following the end of the calendar year in
which occurs the date of such Qualifying Termination, the Participant will be
paid an amount in cash equal to the value of the applicable DERs on the number
of Units being paid pursuant to this Section 1.5(a) hereof, for the time period
immediately preceding the Qualifying Termination.

 

  (c) “Qualifying Termination” - of the employment of a Participant shall mean
any of the following:

(a) a termination of employment by the Company within two (2) years after a
Change of Control, other than for Cause, death or disability; or

(b) a termination of employment by the Participant within two (2) years after a
Change of Control for one or more of the following reasons:

(1) the material reduction of the Participant’s authorities, duties, or
responsibilities as an executive officer and/or officer of the Company form
those in effect as of ninety (90) calendar days prior to a Change in Control,
other than (i) an insubstantial reduction, or (ii) an inadvertent reduction that
is remedied by the Company promptly after receipt of notice thereof given by the
Participant; provided, however, that any reduction in the foregoing resulting
from the acquisition of the Company and its existence as a subsidiary or
division of another entity shall not be sufficient to constitute a Qualifying
Termination; or

(2) with respect to any Participant who is a member of the Company’s board of
directors immediately prior to the Change of Control, any failure of the members
of the Company to elect or re-elect, or of the Company to appoint or re-appoint,
the Participant as a member of such board of directors;

(3) a reduction by the Company in either the Participant’s annual base salary or
guideline (target) bonus as in effect immediately prior to the Change of
Control; or

(4) the failure of the Company to provide the Participant with employee benefits
and incentive compensation opportunities that:

(i) are not less favorable than those provided to other executives who occupy
the same grade level at the Company as the Participant, or if the Company’s
grade levels are no longer applicable, to a similar peer group of the executives
of the Company; and

(ii) provide the Participant with benefits that are at least as favorable,
measured separately for:

(A) incentive compensation opportunities,

(B) savings and retirement benefits,

(C) welfare benefits, and

(D) fringe benefits and vacation

as the most favorable of each such category of benefit in effect for the
Participant at any time during the 120-day period immediately preceding the
Change of Control; or

 

Page 3 of 9

Restricted Unit Agreement (Time)



--------------------------------------------------------------------------------

(5) the Company requires the Participant to be based anywhere other than the
Participant’s present work location or a location within thirty-five (35) miles
from the present location; or the Company requires the Participant to travel on
Company business to an extent substantially more burdensome than such
Participant’s travel obligations during the period of twelve (12) consecutive
months immediately preceding the Change of Control;

provided, however, the Participant may not terminate under this subparagraph
(b) unless he or she has given written notice delivered to the Partnership, the
Company or their Affiliates, as appropriate, of the action or inaction giving
rise to such termination, such notice to state with specificity the nature of
the breach, failure or refusal, and such action or inaction is not corrected
within thirty (30) days thereafter; provided further that such termination shall
not be deemed to be a Qualifying Termination unless the termination occurs
within 120 days after the occurrence of the event or events constituting the
reason for the termination; or

(c) before a Change of Control, a termination of employment by the Company,
other than a termination for Cause, or a termination of employment by the
Participant for one of the reasons set forth in (b) above, if the affected
Participant can demonstrate that such termination or circumstance in (b) above
leading to the termination:

(1) was at the request of a third party with which the Company had entered into
negotiations or an agreement with regard to a Change of Control; or

(2) otherwise occurred in connection with a Change of Control;

provided, however, that in either such case, a Change of Control actually occurs
within one (1) year following the Employment Termination Date.

Any good faith determination made by the Participant that the Participant has
experienced a Qualifying Termination pursuant to Section 1.5(c) shall be
conclusive. A Participant’s mental or physical incapacity following the
occurrence of an event described above in (c) above shall not affect the
Participant’s ability to have a Qualifying Termination. As used in this
Section 1.5, a “termination of employment” means a separation from service as
defined in Code Section 409A and the regulations issued thereunder.

 

1.6 Termination of Employment.

 

  (a) Death, Disability or Retirement. The Committee has determined that, with
regard to any particular Restricted Period, no portion of the Participant’s
Restricted Units, and related DERs, for such Restricted Period shall be
forfeited as a result of the occurrence, prior to the end of that Restricted
Period, of either of the following:

 

  (1) the death of the Participant; or

 

  (2) the termination of the Participant’s employment with the Company by reason
of retirement or permanent disability (as each is determined by the Committee).

Instead, the Participant’s Restricted Units, and related DERs, earned for such
Restricted Period shall remain and be paid out as though the Participant had
continued in the employment of the Company through the end of the applicable
Restricted Period.

 

  (b)

Other Termination of Employment. Except as provided in Sections 1.5 and 1.6(a)
above, or as determined by the Committee, upon termination of the Participant’s
employment with the Company at any time prior to the end of the

 

Page 4 of 9

Restricted Unit Agreement (Time)



--------------------------------------------------------------------------------

 

Restricted Period, the Participant shall forfeit 100% of such Participant’s
Restricted Units, together with the related DERs, and the Participant shall not
be entitled to receive any Units, or any payment in respect of any DERs.

 

  (c) Payment of Restricted Units to Specified Employees on Termination of
Employment. Termination of a Participant’s employment, and all other references
herein to a Participant’s employment being terminated, shall mean such
Participant’s separation from service as defined in Internal Revenue Code
Section 409A and the regulations issued thereunder, and a Participant’s
Employment Termination Date shall mean the date that a Participant separates
from service as defined in Internal Revenue Code Section 409A and the
regulations issued thereunder. Notwithstanding any other provisions of this
Agreement, payment of any Restricted Unit (and related DER) to any Participant
who is a Specified Employee on account of such Participant’s Termination of
Employment shall be made as follows:

 

  (1) Restricted Units scheduled to be paid for the period beginning on such
Participant’s Employment Termination Date and ending on the date six (6) months
from such Participant’s Employment Termination Date, shall not be paid as
scheduled, but shall be accumulated and paid in a lump sum on the date six
(6) months after the Participant’s Employment Termination Date. In the case of
payments so delayed at the time of a Participant’s Termination of Employment,
all or a portion of a Participant’s Restricted Units may be converted, at the
election of the Participant, to the cash equivalent Fair Market Value of such
units. Simple interest will be paid thereon from the date of such conversion to
the date of actual payment, at a rate equal to the prime rate of Citibank, N.A.
as in effect from time to time after such due date. With respect to any
Restricted Units that are not converted to Cash Units, and which include a
tandem DER, the provisions of this Section 1.6(c)(1) will continue to apply to
such Restricted Units during the period that payment of Restricted Units are
delayed pursuant to this Section 1.6, with payment of all such DERs made at the
time of payment of the associated Restricted Unit hereunder.

ARTICLE II

GENERAL PROVISIONS

 

2.1 Non-Assignability. The Restricted Units and the related earned DERs covered
by this Agreement shall not be assignable or transferable by the Participant,
except by will or the laws of descent and distribution, unless otherwise
provided by the Committee. During the life of the Participant, the Restricted
Units and the related DERs covered by this Agreement shall be payable only to
the Participant or the guardian or legal representative of such Participant,
unless the Committee provides otherwise.

 

2.2

Heirs and Successors. This Agreement shall be binding upon and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. In the event of
the Participant’s death prior to payment of the Restricted Units and/or the
related DERs, payment may be made to the estate of the Participant to the extent
such payment is otherwise permitted by this Agreement. Subject to the terms of
the Plan, any benefits distributable to the Participant under this Agreement
that are not paid at the time of the Participant’s death shall be paid at the
time and in the form determined in accordance with the provisions of this
Agreement and the Plan, to the legal representative or representatives of the
estate of

 

Page 5 of 9

Restricted Unit Agreement (Time)



--------------------------------------------------------------------------------

 

the Participant.

 

2.3 No Right of Continued Employment. The receipt of this award does not give
the Participant, and nothing in the Plan or in this Agreement shall confer upon
the Participant, any right to continue in the employment of the Company or any
of its subsidiaries. Nothing in the Plan or in this Agreement shall affect any
right which the Company or any of its subsidiaries may have to terminate the
employment of the Participant. The payment of earned Restricted Units, and the
related DERs, under this Agreement shall not give the Company or any of its
subsidiaries any right to the continued services of the Participant for any
period.

 

2.4 Rights as a Limited Partner. Neither the Participant nor any other person
shall be entitled to the privileges of ownership of Units, or otherwise have any
rights as a limited partner, by reason of the award of the Restricted Units
covered by this Agreement or any Partnership Units, issuable in respect of such
Restricted Units, unless and until such common units have been validly issued to
such Participant, or such other person, as fully paid common units, representing
limited partnership interests in the Partnership.

 

2.5 Registration of Common Units. Notwithstanding any other provision of this
Agreement, the Restricted Units shall not be or become payable in whole or in
part unless a registration statement with respect to the common units subject
thereto has been filed with the Securities and Exchange Commission and has
become effective.

 

2.6 Tax Withholding. All distributions under this Agreement are subject to
withholding of all applicable taxes.

 

  (b) Payment in Common Units. Immediately prior to the payment of any common
units to Participant in respect of earned Restricted Units, the Participant
shall remit an amount sufficient to satisfy any Federal, state and/or local
withholding tax due on the receipt of such Units. At the election of the
Participant, and subject to such rules as may be established by the Committee,
such withholding obligations may be satisfied through the surrender of Units and
otherwise payable to Participant in respect of such earned Restricted Units.

 

  (b) Payment in Cash. Cash payments in respect of any earned Restricted Units,
and/or the related DERs, shall be made net of any applicable federal, state, or
local withholding taxes.

 

2.7 Adjustments. In the event of any change in the outstanding Units by reason
of a distribution of Units, re-capitalization, merger, consolidation, split-up,
combination, exchange of Units or the like, the Committee may appropriately
adjust the number of Units which may be issued under the Plan, the number of
common units payable with respect to the Award, and/or any other Restricted
Units previously granted under the Plan, and any and all other matters deemed
appropriate by the Committee.

 

2.8 Leaves of Absence. The Committee shall make such rules, regulations and
determinations as it deems appropriate under the Plan in respect of any leave of
absence taken by the Participant. Without limiting the generality of the
foregoing, the Committee shall be entitled to determine:

 

  (a) whether or not any such leave of absence shall constitute a termination of
employment within the meaning of the Plan; and

 

  (b) the impact, if any, of any such leave of absence on any prior awards made
to the Participant under the Plan.

 

Page 6 of 9

Restricted Unit Agreement (Time)



--------------------------------------------------------------------------------

2.9 Administration. Pursuant to the Plan, the Committee is vested with
conclusive authority to interpret and construe the Plan, to adopt rules and
regulations for carrying out the Plan, and to make determinations with respect
to all matters relating to this Agreement, the Plan and awards made pursuant
thereto. The authority to manage and control the operation and administration of
this Agreement shall be likewise vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of this Agreement by the Committee, and any
decision made by the Committee with respect to this Agreement, shall be final
and binding.

 

2.10 Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of this
Restricted Unit Agreement and the terms and conditions of the Plan under which
such Restricted Units are granted, the provisions in the Plan shall govern and
prevail. The Restricted Units, the related DERs and this Agreement are each
subject in all respects to, and the Company and the Participant each hereby
agree to be bound by, all of the terms and conditions of the Plan, as the same
may have been amended from time to time in accordance with its terms; provided,
however, that no such amendment shall deprive the Participant, without such
Participant’s consent, of any rights earned or otherwise due to Participant
hereunder.

 

2.11 Amendment. This Agreement shall not be amended or modified except by an
instrument in writing executed by both parties to this Agreement, without the
consent of any other person, as of the effective date of such amendment.

 

2.12 Captions. The captions at the beginning of each of the numbered Sections
and Articles herein are for reference purposes only and will have no legal force
or effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.

 

2.13 Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF
THIS INSTRUMENT SHALL EXCLUSIVELY BE GOVERNED BY AND DETERMINED IN ACCORDANCE
WITH THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF), EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL
LAW, WHICH SHALL GOVERN.

 

2.14 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing, by facsimile, by overnight
courier or by registered or certified mail, postage prepaid and return receipt
requested. Notices to the Company shall be deemed to have been duly given or
made upon actual receipt by the Company. Such communications shall be addressed
and directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:

 

(a) if to the Company:    SUNOCO PARTNERS LLC    Board of Directors    1818
Market Street, Suite 1500    Philadelphia, Pennsylvania, 19103    Attention:
Vice President, General Counsel and Secretary (b) if to the Participant:    to
the address for Participant as it appears on the Company’s records.

 

Page 7 of 9

Restricted Unit Agreement (Time)



--------------------------------------------------------------------------------

2.15 Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.

 

2.16 Entire Agreement. This Agreement constitutes the entire understanding and
supersedes any and all other agreements, oral or written, between the parties
hereto, in respect of the subject matter of this Agreement and embodies the
entire understanding of the parties with respect to the subject matter hereof.

[SIGNATURE PAGES FOLLOW]

 

Page 8 of 9

Restricted Unit Agreement (Time)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day first above written.

 

SUNOCO PARTNERS LLC By:  

 

  Lynn L. Elsenhans   President & Chief Executive Officer By:  

 

Name:  

 

  Participant

 

Page 9 of 9

Restricted Unit Agreement (Time)